Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MTM TECHNOLOGIES, INC. AMENDMENT NO. 6 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This Amendment No. 6 (this " Amendment No. 6 ") to the Amended and Restated Registration Rights Agreement dated December 10, 2004, as amended by Amendment No. 1 on November 23, 2005, Amendment No. 2 on March 29, 2007, Amendment No. 3 on April 9, 2007, Amendment No. 4 on May 24, 2007, and Amendment No. 5 on July 25, 2007 (the  Registration Rights Agreement ), among (a) MTM Technologies, Inc., a New York corporation (the "Company"), (b) Steven Rothman, a natural person, (c) Howard Pavony, a natural person (Messrs.
